ACQUISITION AGREEMENT

 

Acquisition Agreement, made this 19th day of September 2006 among:

 

WAH KING INVEST CORP.

Hoofddorp, The Netherlands

a Delaware corporation

 

("Buyer")

 

and

 

EMILE-STAETE B.V.

Pleimuiden 8 A 1046

AG Amsterdam

The Netherlands

a Dutch corporation

("Emile")

 

and

 

RICO-STAETE B.V.

Pleimuiden 8 A 1046

AG Amsterdam

The Netherlands

a Dutch corporation

("Rico")

 

and

 

FRANCISCUS C.V.

Pleimuiden 8 A 1046

AG Amsterdam

The Netherlands

a Dutch corporation

("Franciscus")

 

FVG B.V.

Pleimuiden 8 A 1046

AG Amsterdam

The Netherlands

a Dutch corporation

 

(the "Seller")

 

WHEREAS;

 

A.     Buyer, a company trading on the OTC Bulletin Board, directly and through
one or more subsidiaries, intends to engage in the development, acquisition and
management of real properties throughout the world.

 

 

Page 1 of 10

 

--------------------------------------------------------------------------------



B.            Seller is a real estate company that buys and sells investment
grade properties in the Netherlands and Germany. The Seller owns one hundred
(100%) percent of two Dutch corporate subsidiaries, Emile-Staete B.V., and
Rico-Staete B.V., and is the managing general partner of a Dutch limited
partnership Franciscus C.V.

 

C.            Emile owns six properties in the Netherlands consisting of a
property at Mijlweg 7 in Vianen appraised at € 3.100.000,00 (see schedule B
attached and incorporated herein by reference); at Berenkoog 53 in Alkmaar
appraised at €1.600.000,00 (see schedule B attached and incorporated herein by
reference); at Einthovenstraat 1 c.a. in Alkmaar appraised at € 7.900.000,00
(see schedule B attached and incorporated herein by reference); at Keulsekade
216 in Utrecht appraised at € 4.200.000,00 (see schedule B attached and
incorporated herein by reference; at Edisonweg 9 in Woerden appraised at €
905.000,00 and fifty (50%) percent of De Schans 1802 in Lelystad appraised in
total at € 2.900.000,00 (see schedule B attached and incorporated herein by
reference).

 

D.           Rico owns one property in Emmerich, Germany at Tackenweide 12
appraised at € 4.750.000,00 (see schedule B attached and incorporated herein by
reference).

 

E.            Franciscus owns one property in Hilversum, in the Netherlands at
Fransiscusweg 10 appraised at €18.750.000,00 (see schedule B attached and
incorporated herein by reference).

 

F.            Together the properties owned by the Seller are appraised at Forty
Two Million Six Hundred Fifty Five Thousand (€ 42.655.000) Euros or
approximately Fifty Four Million Five Hundred Ninety Eight Thousand Four Hundred
($54.598.400) Dollars using a conversion of $1.28 to €1,00 and carry a mortgage
of Thirty Two Million Nine Hundred Twenty Two Thousand Ninety Nine (€
32.922.099) Euros or approximately Forty Two Million One Hundred Thirty Three
Thousand Seven Hundred Nineteen ($42,133,719) Dollars using a conversion of
$1.28 to €1,00 for a net appraised value of Nine Million Seven Hundred Thirty
Two Thousand Nine Hundred One (€ 9.732.901) Euros or approximately of Twelve
Million Four Hundred Fifty Eight Thousand One Hundred Thirteen ($ 12,458,113)
Dollars using a conversion of $1.28 to €1,00.

 

G.           The parties hereto deem it to be in the best interest of each of
them that Buyer purchase 100 percent of the issued and outstanding capital stock
of Emile and Rico, and 100 percent of the assets of Franciscus from the Seller,
and generally succeed to the business of the Seller, all pursuant to such terms,
provisions and conditions as the parties hereto shall agree.

 

NOW, THEREFORE, WITNESSETH, that for and in consideration of the premises and of
the mutual promises and covenants hereinafter set forth, the parties hereto
agree as follows:

 

A.

PURCHASE AND PAYMENT

 

 

1.

PURCHASE AND SALE OF STOCK.

 

1.1          Buyer agrees to a merger by purchasing from Sellers and Sellers
agree to sell, assign, transfer and deliver to Buyer 100 percent of the issued
and outstanding capital stock of Emile and Rico, and 100 percent of the assets
of Franciscus owned by Seller (Collectively, the "Real Estate Companies").

 

1.2           The purchase and payment for the Real Estate Companies by Buyer
shall take place at the time and in the manner hereinafter provided, and the
sale, assignment, transfer and delivery of the Real Estate Companies by Seller,
shall take place on the Closing Date at the Closing as those terms are
hereinafter defined, subject to the fulfillment of the conditions hereinafter
provided.

 

a.            On the Closing date, Seller shall assign, transfer and deliver the
Real Estate Companies to the Buyer.

 

1.3          To comply with Dutch legal and tax requirements, this transaction
shall be treated under Dutch laws as a merger of the Buyer and the Real Estate
Companies.

 

Page 2 of 10

 

--------------------------------------------------------------------------------



2.          PURCHASE PRICE.

 

2.1           The aggregate purchase price of the Stock shall be Fourteen
million Nine Hundred Thirty Nine and One Hundred Thirty Seven (14.939.137)
voting non registered common shares of the Buyer valued at $1.00 per share
payable in accordance with Schedule A attached (the “Purchase Price”) of which
Nine Million Seven Hundred Sixty Three Thousand Five Hundred Ninety Eight
(9,763,598) voting non registered common shares are payable at Closing, and the
remaining Five Million One Hundred Seventy Five Thousand Five Hundred Thirty
Nine(5.175.539) voting non registered common shares are payable at a later date
mutually agreed by the parties herein subject to approval of the Dutch tax
authorities and subject to negotiation on renegotiation of existing debt.

 

B.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants that (i) Buyer is a duly organized and
validly existing corporation under the laws of the State of Delaware, (ii) the
execution, delivery and performance of this Agreement by the Buyer has been duly
authorized by all necessary corporate action, (iii) this Agreement is a valid
and legally binding obligation of the Buyer enforceable in accordance with the
terms hereof, (iv) no governmental authorization, approval, order, license,
permit, franchise or consent and no registration or filing with any governmental
authority is required in connection with the execution, delivery or performance
of this Agreement by the Buyer.

 

•

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE REAL ESTATE COMPANIES

 

Sellers and the Real Estate Companies hereby warrant and represent to Buyer
that, as of the date hereof, the following statements are true and correct.

 

 

1.

CORPORATE STATUS.

 

The Real Estate Companies is (a) duly organized, validly existing and in good
standing under the laws of The Netherlands; (b) has full legal power to own all
of its properties and carry on its business as it is now being conducted; and
(c) is qualified to do business in each of the jurisdictions in which it
operates and the character of the properties owned by the Real Estate Companies
or the nature of the business transacted by the Real Estate Companies do not
make qualification necessary in any other jurisdiction or jurisdictions.

 

 

2.

AUTHORITY TO SELL.

 

Seller has full right, power and authority to sell, transfer and deliver the
Real Estate Companies owned by the Seller to Buyer in accordance with the terms
of this Agreement, and otherwise to consummate and close the transaction
provided for in this Agreement in the manner and upon the terms herein
specified.

 

 

3.

FINANCIAL STATEMENTS.

 

At or prior to the date of this Agreement, Seller has delivered to Buyer
financial statements of the Real Estate Companies as of July31, 2006, comprising
Schedule D hereto, and said internal financial statements, including the related
notes and explanatory notes, present fairly the financial position of the Real
Estate Companies at the date thereof and the results of its operations for the
periods therein indicated, in conformity with generally accepted accounting
principals applied on a basis consistent in each case with that of the preceding
year.

 

 

Page 3 of 10

 

--------------------------------------------------------------------------------



4.          PERIOD SINCE MOST RECENT FINANCIALS.

 

From the date of the most recent reviewed internal balance sheet included in
Real Estate Companies’ Schedule D Financials, they have:

 

4.1           Not suffered any material adverse change in its financial
condition, assets, liabilities or business.

 

4.2           Not affirmatively waived, canceled or compromised any of its
rights, debts or claims of substantial value.

 

4.3           Not issued any additional shares of stock, rights or options to
purchase or convert into such stock, or other securities.

 

4.4           Not made any distribution to its shareholders, as shareholders, of
any assets, by way of dividends, purchase of shares or otherwise.

 

4.5           Not mortgaged, pledged or granted a lien or encumbrance on any of
its properties or assets.

 

4.6           Not sold or transferred any of its assets, tangible or intangible,
except motor vehicles and except inventory and other assets sold or disposed of
in the ordinary and usual course of business.

 

4.7           Not incurred any extraordinary losses, within the meaning of
generally accepted accounting principles, and/or incurred or become liable for
any obligations or liabilities except current liabilities, within the meaning of
generally accepted accounting principles, incurred in the ordinary and usual
course of business, or made any extraordinary expenditures, within the meaning
of generally accepted accounting principles, other than for the purchase of
motor vehicles and for additions and betterments to existing plant, equipment
and facilities.

 

4.8           Not increased the rate of compensation for any of its officers or
directors nor for any executive employees, except as may be in accord with past
practices and in the usual and ordinary course of business of the Real Estate
Companies.

 

4.9           Not experienced any material adverse effect on its business,
properties and assets as the result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike, embargo, confiscation of vital equipment,
material or inventory, cancellation of contracts by any domestic or foreign
government, or any agency thereof, or customer whose business with seller
represents 5% or more of sellers gross revenue, riot, activities of armed
forces, or acts of God or the public enemy.

 

4.10         To the best knowledge of Seller, it not incurred any liabilities,
contingent or otherwise, except those stated in the balance sheet of the Real
Estate Companies as of July 31, 2006, comprising Schedule D, or described in any
notes accompanying said balance sheet, those referred to in Schedule C hereto,
and current liabilities incurred in the ordinary and usual course of business
since the date of the said balance sheet.

 

 

5.

CAPITAL STRUCTURE.

 

Rico and Emile (a) are authorized by their charter and applicable law to issue
capital stock of this type; (b) has no issued and outstanding shares of its
capital stock whatever, except as specifically indicated herein, which such
shares are fully paid and non-assessable; (c) do not have authorized, issued or
outstanding any additional subscription, option, warrant, conversion or other
rights to the issuance or receipt of shares of their capital stock; (d) have all
voting rights vested exclusively in the presently issued and outstanding capital
stock; and (e) have outstanding no bonds, debentures or other similar evidences
of indebtedness.

 

Page 4 of 10

 

--------------------------------------------------------------------------------



6.          OWNERSHIP OF STOCK.

 

Seller owns all of the issued and outstanding shares of capital stock of Rico
and Emile and it holds such stock free and clear of all liens, claims, debts,
encumbrances and assessments, and any and all restrictions as to sale,
assignment or transferability thereof. Seller has full right, power and
authority to sell, transfer and deliver all of the shares of Stock of Rico and
Emile owned by Seller and the certificates therefore, sold hereunder, to Buyer
in accordance with the terms of this Agreement, and otherwise to consummate and
close the transaction provided for in this Agreement in the manner and upon the
terms herein specified.

 

 

7.

TITLE TO ASSETS.

 

The Real Estate Companies have good and marketable title to all of their assets,
which good and marketable title is free and clear of all mortgages, pledges,
liens, credit agreements, title retention agreements, security agreements,
taxes, claims, debts and other obligations and encumbrances.

 

 

8.

PEACEABLE POSSESSION OF ASSETS.

 

The ownership and possession of all of the assets of the Real Estate Companies
have been peaceable and undisturbed and the title thereto has never been
disputed or questioned to the knowledge of the Seller; nor does the Seller know
of any facts by reason of which the possession or title thereof by the Real
Estate Companies might be disturbed or questioned or by reason of which any
claim to its assets might arise or be set up adverse to the Real Estate
Companies.

 

 

9.

REGULATORY GOOD STANDING.

 

The Real Estate Companies have all material rights, certificates, authorities,
permits, licenses, franchises and other authorizations necessary to and have
complied in material respects with all laws applicable to, the conduct of their
business in the manner and in the areas in which such business is presently
being conducted and all such certificates, authorities, rights, permits,
licenses, franchises and authorizations are valid, in good standing, in full
force and effect, under no orders of suspension or restraints, and subject to no
disciplinary, probationary or other orders. To the best of their knowledge, the
Real Estate Companies have engaged in no activity whatever which would cause or
lead to proceedings involving revocation, suspension, restraint, disciplinary
action or any other action whereby any of such certificates, authorities,
rights, permits, licenses, franchises or authorizations, or any part thereof,
might be canceled, terminated, suspended, impaired, lost or otherwise adversely
affected, and no action or proceeding looking to or contemplating any of the
foregoing is pending or to the Real Estate Companies’ knowledge threatened. The
foregoing shall not be deemed to constitute a warranty or representation that
the Real Estate Companies have not heretofore or shall not hereafter suffer to
be committed minor and unintentional violations of any governmental regulations
of such nature as not to cause either suspension or revocation of their
operating authority.

 

 

10.

LITIGATION.

 

None of the Real Estate Companies are a party to any pending or to their
knowledge threatened suit, action, proceeding, prosecution or litigation which
might materially adversely affect the financial condition, business, assets,
properties, certificates, rights, authorities, franchises or authorizations of
the Real Estate Companies, or materially interfere therewith, nor to their
knowledge are there any threatened or pending governmental investigation
involving the Real Estate Companies or any of their operations, including
inquiries, citations or complaints by any federal, state or local administration
or agency, which would materially adversely affect the financial condition,
business, assets or properties of the Real Estate Companies; and there are no
outstanding, existing or pending judgments, orders, decrees, rulings,
directives, stipulations or other mandates of any court or any public or
quasi-public agency, body or official which have been in any way violated as
they relate to or affect the Real Estate Companies or any of their properties,
businesses, operations, affairs or activities.

 

 

Page 5 of 10

 

--------------------------------------------------------------------------------



11.        DEFAULTS.

 

There are no material defaults on the part of the Real Estate Companies under
any contract, lease, mortgage, pledge, credit agreement, title retention
agreement, security agreement, lien, encumbrance or any other commitment,
contract, agreement or undertaking to which they are a party.

 

 

12.

TAX RETURNS.

 

All tax returns for income taxes, surtaxes, excess profits taxes, franchise
taxes, sales and use taxes, real and personal property taxes and any and all
other taxes to which the Real Estate Companies, or their assets, operations or
income may be subject, due as of the date hereof, have been duly prepared and
filed in good faith and all taxes shown thereon have been paid or are accrued on
the books of the Real Estate Companies.

 

 

13.

LABOR PROBLEMS.

 

No labor or labor union problems or difficulties, strikes, walk-outs, slow
downs, job actions, boycotts, arbitrations, investigations, litigations or
similar proceedings with respect thereto, are presently existing, suffered,
pending or threatened with respect to the Real Estate Companies, their
employees, business operations, assets or properties.

 

 

14.

COMPLIANCE WITH LAW.

 

All of the properties, assets and business operations of the Real Estate
Companies conform in material respects with all applicable ordinances,
regulations, laws and statutes, including but not limited to building, zoning,
safety, highway and other such laws, rules, regulations and ordinances.

 

 

15.

INFRINGEMENTS.

 

The Real Estate Companies have never been charged with infringement or violation
of any adversely held patent, trademark, trade name, or copyright, with claims
reading on operations of the Real Estate Companies or on apparatus or methods
employed by the Real Estate Companies in effecting the same, which would
materially adversely affect any operation of the Real Estate Companies, nor are
the Real Estate Companies using or in any way making use of any confidential
information or trade secrets, of any former employer or any present or past
employee of the Real Estate Companies except as a result of the acquisition of
the business of such former employer.

 

 

16.

TRUTH OF REPRESENTATION.

 

No representation by the Real Estate Companies made in this Agreement and no
statement made in any certificate or schedule furnished in connection with the
transaction herein contemplated contains or will contain any knowingly untrue
statement of a material fact or knowingly omits or will omit to state any
material fact reasonably necessary to make any such representation or any such
statement not misleading to a prospective purchaser of the Real Estate
Companies.

 

D.

ADDITIONAL CONSIDERATION

 

In compliance with Dutch laws, Frans A.M. Faijdherbe, the Managing Director of
the Seller shall remain and become the Managing Director of the Buyer’s European
Property Division to be known as Wah King Invest Corp. Europe and shall become a
member of the Buyer’s Board of Directors.

 

 

Page 6 of 10

 

--------------------------------------------------------------------------------



E.          CONDITIONS PRECEDENT TO CLOSING

 

1.             This Agreement is subject to Real Estate Companies obtaining a
certified audit by a PCAOB approved Certified Accounting Firm which shall
certify as to the fairness of their financial statement in accordance Schedule C
attached prior to closing to comply with United States Securities and Exchange
Commission requirements.

 

2.             This Agreement is subject to Buyer obtaining from Real Estate
Companies an up to date rental income schedule of the properties including an
accounting of any and all securities deposits obligations of the various
properties to any and all its tenants.

 

3.             This Agreement is subject to Buyer obtaining from Real Estate
Companies an up to date schedule of detailed mortgages, tax liabilities and any
and all other liabilities of the Real Estate Companies.

 

E.

INDEMNIFICATION

 

1.            Seller and the Real Estate Companies shall indemnify and hold
harmless the Buyer from and against any losses, damages or expenses which may be
suffered or incurred by Buyer arising from or by reason of the inaccuracy of any
statement, representation or warranty of Seller or the Real Estate Companies
made herein, or the failure of Seller or the Real Estate Companies to perform
any agreement made by them herein. Buyer shall give Seller prior written notice
of any claim, demand, suit or action with respect to which indemnity may be
sought pursuant to this Section. Seller, in every such case, shall have the
right at his sole expense and cost to participate in contesting the validity or
the amount of any such claim, demand, suit or action. In the event Buyer suffers
loss, damage or expense and is entitled to indemnification under this Section,
the amount of any such loss, damage or expense shall be assessed against and
shall be paid by Seller. Seller shall have no liability under this Section
unless the Buyer prior to the Six (6) month anniversary of the Closing makes a
claim for indemnification. Notwithstanding anything herein to the contrary,
Sellers shall have no liability under this Section for any loss, damage, expense
or amount suffered or incurred by Buyer or the Real Estate Companies (a) as a
result of any election made by the Buyer or the Real Estate Companies subsequent
to the Closing under Section 338 of the Internal Revenue Code of 1954, as
amended, or (b) which is covered by insurance maintained by the Real Estate
Companies on the Closing Date.

 

2.             The Buyer shall indemnify the Real Estate Companies and Seller
and shall hold the Real Estate Companies and Seller harmless, on demand, from
and against any losses, damages or expenses which may be suffered or incurred by
the Real Estate Companies or Seller arising from or by reason of the inaccuracy
of any statement, representation or warranty of the Buyer made herein or in any
document or instrument delivered by Buyer to Seller or the Real Estate Companies
in connection with the transactions herein contemplated, or the failure of Buyer
to perform any agreement or covenant made by it herein or in any document or
instrument delivered by Buyer to Seller or the Real Estate Companies in
connection with the transactions herein contemplated.

 

F.

CLOSING

 

The closing under this Agreement (the "Closing") and all deliveries hereunder
shall take place at the office of the Buyer on September 15, 2006 or such other
date as shall be agreed upon by all the parties ("the Closing date").

 

G.

GENERAL PROVISIONS

 

 

1.

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Unless otherwise expressly provided herein, the representations, warranties,
covenants, indemnities and other agreements herein contained shall be deemed to
be continuing and shall survive the consummation of the transactions
contemplated by this Agreement.

 

 

Page 7 of 10

 

--------------------------------------------------------------------------------



2.          DILIGENCE.

 

The parties hereto agree that each shall with reasonable diligence proceed to
take all action which may be reasonably required to consummate the transaction
herein contemplated.

 

 

3.

FURTHER ASSURANCES.

 

Each party hereto agrees to execute such further documents or instruments,
requested by the other party, as may be reasonably necessary or desirable to
effect the purposes of this Agreement and to carry out its provisions, at the
expense of the party requesting the same.

 

 

4.

ENTIRE AGREEMENT.

 

This Agreement constitutes a complete statement of all the arrangements,
understandings and agreements between the parties, and all prior memoranda and
oral understandings with respect thereto are merged in this Agreement. There are
no representations, warranties, covenants, conditions or other agreements among
the parties except as herein specifically set forth, and none of the parties
hereto shall rely on any statement by or on behalf of the other parties which is
not contained in this Agreement.

 

 

5.

GOVERNING LAW.

 

Irrespective of the place of execution or performance of this Agreement, it
shall be governed by and construed in accordance with the laws of the
Netherlands applicable to contracts made and to be performed in the Netherlands,
and cannot be changed, modified, amended or terminated except in writing, signed
by the parties hereto.

 

 

6.

BENEFIT AND ASSIGNABILITY.

 

This Agreement shall bind and inure to the benefit of the parties hereto and
their respective legal representatives, successors and assigns, provided,
however, that this Agreement cannot be assigned by any party except by or with
the written consent of the others. Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person, firm or
corporation other than the parties hereto and their respective legal
representatives, successors and assigns any rights or benefits under or by
reason of this Agreement.

 

 

7.

COSTS.

 

The Buyer shall bear all costs and expenses of the transaction.

 

 

8.

COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.

 

 

9.

NOTICES.

 

Any notices and other communications under this Agreement shall be in writing
and shall be considered given if delivered personally or mailed by certified
mail to the party, for whom such notice is intended, at the address indicated at
the outset hereof (or at such other address as such party may specify by notice
to the other parties hereto).

 

 

10.

HEADINGS.

 

The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.

 

 

Page 8 of 10

 

--------------------------------------------------------------------------------



11.        FURTHER ACTION.

 

Any further action required or permitted to be taken under this Agreement,
including giving notices, executing documents, waiving conditions, and agreeing
to amendments or modifications, may be taken on behalf of a party by its Board
of Directors, its President or any other person designated by its Board of
Directors, and when so taken shall be deemed the action of such party.

 

IN WITNESS WHEREOF, the parties hereto have respectively executed this Agreement
the day and year first above written.

 

Seen for legalization the signature of:

BUYER

Jerry Gruenbaum

by me, Mr. Alexander Constantijn Walraat

WAH KING INVEST CORP.

graaf van Limburg Stirum, civil law notary,

residing in Hilversum, The Netherlands,

on this day, September 19th 2006

By: /J/ Jerry Gruenbaum___________

Jerry Gruenbaum, CEO

(Notary Seal)

SELLERS

F.V.G. B.V.

 

By: /J/ Frans A.M. Faijdherbe_______

Frans A.M. Faijdherbe, Directeur

 

THE REAL ESTATE COMPANIES

Seen for legalization the signature of:

Franciscus A. M. Faijdherbe by

EMILE-STAETE B.V.

me m. Sinae Diina de Sleer, as a sub

notary of Mr. Alexander Constantijn Walraat

graaf van Limburg Stirum, civil law notary,

By: /J/ Frans A.M. Faijdherbe_______

residing in Hilversum, The Netherlands,

Frans A.M. Faijdherbe, Directeur

on this day, September 20th 2006

RICO-STAETE B.V.

(Notary Seal)

 

By: /J/ Frans A.M. Faijdherbe_______

Frans A.M. Faijdherbe, Directeur

 

FRANCISCUS C.V.

 

By: /J/ Frans A.M. Faijdherbe_______

Frans A.M. Faijdherbe, Directeur

 

Page 9 of 10

 

--------------------------------------------------------------------------------



Schedule A

 

Share Allocation

 

 

Name

Percent

At Closing

 

FVG B.V.

0.500

4,881,799

 

Crown Union Investment Ltd.

0.333

3,254,533

(Assigned for consideration from Seller)

 

Vlaanderen Holding BV Ltd.

0.167

1,627,266

(Assigned for consideration from Seller)

 

Total

1.000

9,763,598

 

 

 

Page 10 of 10

 

 